Title: From Thomas Jefferson to Samuel Moore, 30 September 1824
From: Jefferson, Thomas
To: Moore, Samuel

Monto
Sep. 30. 24I believe, Sir, that neither you nor myself have done anything blameable in the transaction which is the subject of your lre of the 21st in applying for the office in question the will of the father, the son and family in your favor was surely a full justificn for you.  recieving myself a request from an antient and intimate friend to interest myself for Dr Patterson the son, who was at the same time son in law of that friend, my answer was that his son in law, and the son of my antt friend Dr Patterson had a right to any service I could render, and I accdly wrote to the President in his behalf. I never doubted, in so doing but I was proceeding in concurrence with the wishes of the family, until the informn given me in your letter. I now learn that acting, under a misconception, and believing I was serving them, I was in fact in opposition to them. however all has ended to their wish and I hope that my motives will be indulged as a set-off agt the error of my counteraction. I had too sincere and affectionate an esteem for the late Dr Patterson a friend I believe of the date of independce, to have acted against his wishes on any occasion. with this assurance be pleased to accept that of my high respect & considerationTh: J.